 Case 2:20-cv-02628-FMO-AGR Document 26 Filed 12/29/20 Page 1 of 2 Page ID #:287

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 20-2628-DOC (AGR)                                             Date    December 29, 2020
 Title            Beatrice Essah v. Governing Board of the Los Angeles Unified School District, et al



 Present: The Honorable          Alicia G. Rosenberg, United States Magistrate Judge
                  K. Lozada                                      n/a                                n/a
                Deputy Clerk                         Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiff:                       Attorneys Present for Defendants:
                              None                                                  None
 Proceedings:                 In Chambers: ORDER TO PLAINTIFF TO SHOW CAUSE WHY
                              THIS ACTION SHOULD NOT BE DISMISSED WITHOUT
                              PREJUDICE FOR FAILURE TO PROSECUTE

         On March 19, 2020, Defendant removed Plaintiff’s complaint to this court. (Dkt. No. 1.)

        On April 2, 2020, Defendants filed a motion to dismiss the complaint. (Dkt. Nos. 8-9.) Plaintiff
filed an opposition. (Dkt. No. 14.) Defendants filed a reply. (Dkt. No. 17.) Plaintiff filed supplemental
opposition briefs. (Dkt. Nos. 21-22.) Plaintiff requested leave to file an amended complaint.

         On June 16, 2020, Plaintiff filed a document entitled Stipulation and Order Allowing Plaintiff To
File First Amended Federal Complaint For Damages (“Stipulation”). (Dkt. No. 23.) In brief summary,
the Stipulation advised the court that the parties were in writ proceedings in state court and that the
parties had agreed that Plaintiff would file in this court an amended complaint that would contain all
“non-writ” claims and that Plaintiff would file in state court an amended complaint that would sever the
civil claims.

     Although the Stipulation stated that Plaintiff’s proposed First Amended Federal Complaint for
Damages (“FAC”) was attached as Exhibit 1, the Stipulation did not in fact attach the proposed FAC.

      On June 24, 2020, the court issued a minute order denying the stipulation without prejudice to its
resubmission with a proposed FAC and a proposed order attached.

       As of this date, the parties have not filed a corrected Stipulation and have not attached or lodged
a proposed FAC.

        Accordingly, IT IS ORDERED that Plaintiff show cause in writing by January 15, 2021 why
this action should not be dismissed without prejudice for failure to prosecute. The filing of a Stipulation
or Motion for Leave to File a First Amended Complaint on or before January 15, 2021 shall be deemed
sufficient to discharge this order.



CV 90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 2
 Case 2:20-cv-02628-FMO-AGR Document 26 Filed 12/29/20 Page 2 of 2 Page ID #:288

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-2628-DOC (AGR)                                          Date     December 29, 2020
 Title          Beatrice Essah v. Governing Board of the Los Angeles Unified School District, et al




                                                           Initials of Preparer   kl




CV 90 (06/04)                              CIVIL MINUTES - GENERAL                                 Page 2 of 2
